Citation Nr: 9925661	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He served in the Republic of Vietnam during the 
Vietnam Era.  His decorations include the Bronze Star Medal 
with V Device, the Purple Heart Medal, and the Combat 
Infantryman's Badge.  The veteran died on October [redacted], 
1996.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant timely appealed the 
determination to the Board.  A hearing officer from the RO 
conducted a hearing on the matter in September 1997.

The Board notes that "[a] claim by a surviving spouse or 
child for compensation or dependency and indemnity 
compensation shall also be considered to be a claim for death 
pension and accrued benefits."  38 U.S.C.A. § 5101(b)(1) 
(West 1991 & Supp. 1998) (emphasis added).  Here, the RO 
denied the appellant's claim of entitlement to death pension 
by a December 1996 letter action.  However, the letter was 
not sent to the appellant's representative at that time.  
(Her representative at that time was the veteran's 
representative at the date of his death by operation of 
38 C.F.R. § 20.611 (1996).)  Moreover, there is nothing in 
the record to reflect that the appellant's current 
representative is actually aware of the denial of death 
pension.  Thus, the December 1996 denial of death pension has 
not become final.  See 38 C.F.R. §§ 3.103(b), 3.104, 
20.302(c) (1998); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).  This matter is referred to the RO for appropriate 
action. 

The matter of the appellant's claim of entitlement to accrued 
benefits is addressed in the following remand.  


REMAND

The appellant and her representative contend that the cause 
of the veteran's death was substantially due, at least in 
part, to his service-connected post-traumatic stress disorder 
(PTSD).  

In this regard, the Board notes that in order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a) (1998).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

Here, according to his certificate of death, the veteran died 
from hypotension, due to, or as a consequence of, sepsis 
syndrome, which in turn was due to, or as a consequence of, a 
severe brainstem infarct.  (Indeed, the post-October 1994 
medical evidence of record reflects that in October 1994, the 
veteran experienced a brain stem hemorrhage which left him 
comatose, or near comatose, until his death.)  The 
certificate also listed severe esophageal bleeding as another 
significant condition contributing to his death, but not 
related to the cause of death.  A May 1995 rating decision 
reflects that, at the time of the cerebral hemorrhage, and at 
the time of the veteran's death, the veteran had the 
following service-connected disabilities:  PTSD, rated as 30 
percent disabling; and scars, as residuals of fragmentation 
wounds of the veteran's lower right arm, left middle finger, 
and left thigh, each rated as noncompensably disabling.  

The medical evidence regarding the etiology of the veteran's 
death includes June 1997 and October 1997 medical opinions of 
William E. Hardy, M.D., a VA physician who treated the 
veteran as an inpatient at the Rocky Hill Veterans' Hospital 
in Rocky Hill, Connecticut (Rocky Hill).  Dr. Hardy's June 
1997 letter reflects his opinion that notwithstanding a 
medical history of hypertension and alcohol abuse, in the 
natural history of the veteran's illness it was likely that 
his hypertension, alcohol abuse, and stress contributed 
significantly to his "stroke" and death; and, after noting 
the veteran's history of PTSD due to in-service experience, 
that there was a cause to relate the veteran's illness, at 
least in part, to the stress and trauma he suffered as a 
consequence of the Vietnam war.  Dr. Hardy's October 1997 
opinion noted that the veteran's history of incurring a 
"traumatic brain injury as a result of the stress suffered 
as a consequence of his participation in the active military, 
the so-called 'post-traumatic stress syndrome.'"  Dr. Hardy 
opined that the evidence clearly established a relationship 
between the stress that the veteran "previously suffered" 
and the evolution of vascular disease, the ultimate cause of 
his demise.

The relevant etiological evidence of record also includes a 
December 1994 opinion - rendered prior to the veteran's death 
- by Michael Fischer, M.D., a private physician associated 
with Kaiser Permanente.  Records from Kaiser Permanente 
reflect that Dr. Fischer treated the veteran for problems 
apparently unrelated to any of the disorders reflected on the 
veteran's certificate of death.  In his December 1994 letter, 
Dr. Fischer opined that the veteran's PTSD "may have been a 
factor precipitating his stroke, which was [in turn] due to a 
bleeding in the brain."  

The Board has significant questions regarding the opinions by 
Drs. Hardy and Fischer.  Particularly, Dr. Hardy's opinions 
do not account for the veteran's history of smoking and 
elevated triglyceride and cholesterol levels, as well as 
other abnormal laboratory readings noted prior to death, 
which are reflected by November 1990 private medical records 
of Kaiser Permanente, and a November 1994 private 
hospitalization summary from Mt. Sinai Hospital.  Also, while 
Dr. Hardy indicates that the evidence clearly links PTSD-
related stress to "vascular disease, the ultimate cause of 
[the veteran's] demise," no diagnosis of vascular disease 
appears on the death certificate or elsewhere in the record.  
Moreover, Dr. Hardy "acknowledges" that the veteran had a 
history of hypertension, but no diagnosis of hypertension 
appears of record, and only a few mildly elevated blood 
pressure readings appear of record, such as in the October 
1994 private medical record from Connecticut General 
Hospital.  

As for Dr. Fischer's opinion, neither his opinion nor the 
Kaiser Permanente records reflecting his treatment of the 
veteran indicate that Dr. Fischer was aware of the veteran's 
history of smoking and alcohol abuse.  See April 1993 and 
November 1991 VA PTSD examination reports, 1991 private 
treatment summary of Parkview Counseling Center, November 
1994 private records of Greenwood Rehabilitation Center 
(noting 27-year history of alcohol abuse), and November 1994 
summary from Mt. Sinai Hospital.  Moreover, neither Dr. Hardy 
nor Dr. Fischer addressed the service medical records 
regarding a history of a heart murmur and shortness of breath 
(both noted on the report of the April 1968 induction 
examination).  Neither doctor addressed the report of the 
September 1970 VA cardiology examination, which reflects the 
veteran's complaints of shortness of breath (worse than on 
entering service), dizziness, an aching chest, and coughing 
at night, which he attributed to heavy smoking, and a 
diagnosis of a systolic heart murmur.  Therefore, under these 
circumstances, the Board is of the opinion that a remand is 
warranted for the RO to arrange for Dr. Hardy to conduct a 
review of (if feasible), or of copies of all pertinent 
medical records in, the claims file and to express an opinion 
that addresses the foregoing concerns.  

The Board also notes that the during the September 1997 
hearing, the appellant testified that "things that related 
to ... Vietnam" were "very stressful" to the veteran.  [RO 
hearing Transcript (Tr.) p. 3.]  She also testified that the 
appellant believed that "this is what drove him to a 
stressful situation and also led to his drinking problem."  
Id.  Moreover, the representative asserted that if the 
veteran had not been "disabled by PTSD, and his symptoms[,] 
including alcohol use," then the veteran "would not ... 
[have] experience[d] a stroke and death [emphasis added]."  
The Board concludes that the appellant claims that PTSD 
caused alcohol abuse, which in turn combined with PTSD 
symptomatology other than alcohol abuse to materially 
contribute to the veteran's death.  See Barela v. West, 
11 Vet. App. 280 (1998); VAOPGCPREC 07-99 (Dependency and 
indemnity compensation (DIC) for surviving spouses based on 
service connection for the cause of the veteran's death is 
not affected by the prohibition on payment of disability 
compensation for substance-abuse disability, as provided by 
the Omnibus Budget Reconciliation Act of 1990).  However, 
neither the medical evidence of record nor the RO has 
addressed this theory.  Under these circumstances, on remand, 
Dr. Hardy should be asked to address this question.

Prior to Dr. Hardy's review of the record, certain VA 
treatment reports that are mentioned in the record, but are 
not in the file, need to be obtained if reasonably possible.  
In particular, the records of the veteran's treatment at 
Rocky Hill (see Dr. Hardy's letters and September 1996 VA 
field examination report) need to be obtained, in order to 
establish the factual predicate for any conclusions that Dr. 
Hardy might draw based upon his own treatment of the veteran.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Additional VA treatment records need to be obtained.  
Particularly, the report of the November 1991 VA PTSD 
examination reflects the veteran's treatment for PTSD at (an 
apparently local) Veteran's Center, but these records are not 
in the file.  See Dunn v. West, 11 Vet. App. 462, 466-
67(1998), citing Bell, 2 Vet. App. at 612-13.  Also, the 
appellant testified at the September 1997 RO hearing that 
prior to his hemorrhage, the veteran had started to receive 
treatment for PTSD at "[VAMC] Newington" [Tr. p. 8], 
apparently between April 1993 and October 1994 (see report of 
April 1993 VA PTSD examination and April 1993 statement by 
the veteran), but the records of such treatment are not in 
the file.  

Moreover, the records of the veteran's treatment at St. 
Francis Hospital, the private medical institution where the 
veteran died in October 1996 (see death certificate and 
September 1997 RO hearing transcript [Tr. p. 6], are not in 
the file and need to be obtained.  See 38 C.F.R. § 3.159 
(1998); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Additionally, other private medical records need to be 
obtained.  Particularly, a November 1994 statement from the 
appellant's (current) representative, together with the 
September 1996 VA field examination report, reflect that the 
veteran was an inpatient at Greenwood Rehabilitation 
Specialty Care Center, in Hartford, Connecticut (Greenwood), 
from November 15, 1994 to February 9, 1995.  However, the 
file only contains inpatient records from Greenwood dated 
from November 1994 (not including a December 1994 letter from 
Greenwood), so most of the Greenwood inpatient records are 
missing from the file.  A September 1991 letter from the 
veteran's representative to the RO reflects that the veteran 
received mental health treatment from his private employer, 
Pratt & Whitney, which the veteran intended to submit in 
order to reflect his claim of worsening PTSD symptomatology, 
but such records are not in the file.  An October 1991 
discharge summary from Parkview Counseling Center, in New 
Britain, Connecticut (Parkview) reflects that the veteran was 
an inpatient at that facility from September to October 1991, 
and that he received day treatment at Parkview beginning in 
June 1991, but the inpatient and day treatment records are 
not in the file.

Finally, the Board notes that the RO's December 1996 letter 
to the appellant informed her that her claim for accrued 
benefits was deferred due to a "recent court action."  
Currently, there is no stay on adjudication of such claims, 
and this matter needs to be addressed.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998), reversing Jones v. Brown, 
8 Vet. App. 558 (1996).  Of particular significance in this 
regard is an April 1993 claim by the veteran, in which he 
requested "an increase in [his] service-connected disability 
due to [his] recent treatment at Parkview Counseling Center 
and VAMC Newington [emphasis added]."  The veteran attached 
to his claim an October 1991 discharge summary from Parkview, 
which reflects a diagnosis of alcohol dependency, although no 
mention of PTSD.  As to the treatment at VAMC Newington, the 
appellant testified in September 1997 that such treatment was 
for alcohol abuse.  [Tr. p. 8.]  Moreover, a letter from the 
appellant, received in March 1993 in support of the veteran's 
then-pending claim of entitlement to an increased rating for 
PTSD, reflects her statement that the veteran's PTSD 
symptomatology included "excessive drinking."  In this 
context, the Board concludes that at least as early as April 
1993, the veteran had submitted a claim of entitlement to 
service connection for alcohol abuse, secondary to service-
connected PTSD.  See Barela v. West, 11 Vet. App. 280 (1998) 
(secondary service connection, as opposed to direct service 
connection, may be granted for substance abuse, but 
disability compensation may not be paid therefor under 
38 U.S.C.A. §§ 1110 or 1131).  However, notwithstanding that 
the veteran's secondary service connection claim was pending 
at the date of his death, the RO has not adjudicated this 
matter in the first instance.  See VAOPGCPREC 07-99 ("VA may 
award [DIC] to a veteran's survivors based on ... the veteran's 
death from a substance-abuse disability secondarily service 
connected under 38 C.F.R. § 3.310(a)").  This is 
particularly important here because Dr. Hardy's June 1997 
letter indicates that alcohol abuse contributed significantly 
to the veteran's catastrophic "stroke and death."  As such, 
the Board finds that the issue of entitlement to service 
connection for alcohol abuse secondary to PTSD, for accrued 
benefits purposes, is inextricably intertwined with the cause 
of death issue presented by the appellant, and that the 
claims should be considered together.  The United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims) (Court) has stated that 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless all the issues have been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  However, 
to date, because no accrued benefits claim has been 
considered by the RO, this matter needs to be addressed.

This case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO should obtain any relevant 
outstanding VA treatment records, to 
include records of the veteran's 
treatment at the Rocky Hill Veteran's 
Home and Hospital, in Rocky Hill, 
Connecticut, dated from his admission in 
February 1995 until discharge; and 
records of the veteran's outpatient 
treatment for PTSD or alcohol abuse at 
"[VAMC] Newington," from April 1993 to 
October 1994.  The RO should contact the 
appellant and her representative, and 
ask the appellant to identify the local 
Veteran's Center where the veteran 
received treatment for PTSD, as well as 
the dates of such treatment; if 
sufficiently identified, the RO should 
obtain the records of such treatment.  
The RO should obtain any relevant 
private medical records, including the 
records of the veteran's treatment at 
St. Francis Hospital, dated in 1996; 
treatment by medical and mental health 
care providers at Pratt & Whitney in 
Connecticut (the veteran's employer), 
from 1967 through October 1994; 
inpatient treatment records from 
Greenwood Rehabilitation Specialty Care 
Center, in Hartford, Connecticut, dated 
from November 15, 1994 to February 9, 
1995; and inpatient treatment records 
from Parkview Counseling Center, in New 
Britain, Connecticut (Parkview), dated 
from September to October 1991, as well 
as day treatment records from Parkview 
dated from June 1991 to October 1994.  
The RO should also obtain medical 
records from any other source identified 
by the appellant.  The aid of the 
appellant and her representative in 
securing such records should be 
enlisted, as needed.  However, if any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file.

2.  Thereafter, the record should then 
be referred to a Dr. William E. Hardy, 
the VA physician at Rocky Hill 
Veteran's Home and Hospital, in Rocky 
Hill, Connecticut, for an examination 
of the record to determine the etiology 
of the cause of the veteran's death.  
(If this is not feasible, the RO should 
provide a written explanation as to why 
it is not feasible, and the record 
should be referred to a VA physician 
with experience in cerebrovascular 
disorders.)  The claims file (or copies 
of all pertinent medical records 
contained therein) and a complete copy 
of this REMAND, must be provided to and 
be reviewed by the examiner.  In 
offering an opinion as to nature of a 
relationship, if any, between a 
disability of service origin and the 
veteran's death, the examiner must 
specifically address each of the 
following questions: (1) whether it is 
at least as likely as not that the 
veteran's service-connected PTSD was 
related to the veteran's alcohol abuse, 
including the question of whether (and 
to what extent) any nonservice-
connected alcohol abuse was aggravated 
by PTSD, see Allen v. Brown, 7 Vet. 
App. 439 (1995); (2) whether it is at 
least as likely as not that the 
veteran's service-connected PTSD (or 
any other service-connected disorder) 
caused his fatal hypotension (or the 
underlying causes thereof, including 
sepsis syndrome and severe brainstem 
infarct); (3) whether it is at least as 
likely as not that the veteran's 
service-connected PTSD (or any other 
service-connected disorder) contributed 
materially or substantially in 
producing the veteran's death or was 
productive of such debilitation or 
general impairment of health as to 
materially reduce the veteran's ability 
to withstand the effect of the 
brainstem infarct; and (4) whether it 
is at least as likely as not that the 
service-connected PTSD (or any other 
service-connected disorder) materially 
hastened or accelerated the veteran's 
demise.  In responding to the Board's 
inquiries, the physician must 
specifically comment on the evidence 
regarding the veteran's history of 
alcohol abuse and tobacco use, elevated 
triglycerides and cholesterol findings 
in the 1990's, other abnormal 
laboratory findings in the 1990's, the 
in-service records regarding a history 
of a heart murmur and shortness of 
breath, and the September 1970 VA 
examination notations of the veteran's 
complaints and diagnosis of a systolic 
heart murmur.  See body of this REMAND 
(summarizing the salient medical 
history).  If the physician is unable 
to respond to any inquiry with any 
degree of medical certainty, he/she 
should clearly so state.  All 
conclusions, along with the complete 
rationale for all opinions expressed 
(to include citation, as necessary to 
specific evidence of record) should be 
set forth in a typewritten report, and 
the report should be associated with 
the claims folder.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  See Stegall v. West, 
11 Vet. App. 268 (1998).  If any 
actions requested are not taken, or are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claim 
of entitlement to accrued benefits, 
including entitlement to service 
connection for alcohol abuse secondary 
to PTSD, as well as her claim of 
entitlement to service connection for 
the cause of the veteran's death, in 
light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

5.  If the benefits requested by the 
appellant continue to be denied, then 
she and her representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before her case is 
returned to the Board for further 
appellate consideration.  However, the 
appellant and her representative are 
reminded that Board review of any issue 
not currently in appellate status (to 
include the claims for death pension 
benefits, and for accrued benefits) may 
be obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and/or argument while 
the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



